Title: From George Washington to Lund Washington, 26 August 1776
From: Washington, George
To: Washington, Lund



Dear Lund,
New York Augt 26th 1776.

Your Letter of the 14th is now before me—You are fully acquainted with my unwillingness to be concerned in Vessels, but if you cannot dispose of my Flour in the Country (which I should much prefer) you must then do the best you can with it, without waiting for particular Instructions from me, as the distance is too great to do this; and you know I shall not disapprove of any thing you do (although it should not turn out well) as I am perswaded you mean to do for the best.
If the Freight of Flour to Hispaniola is 20/ pr Barrl it will certainly be Cheaper to take a part of the Vessel than give this, as the Vessel might, if thought necessary, be Insured with the Cargo. You can best judge how you will be able to pay the £300 and comply with other Ingagements—In short I leave the whole

matter to you, and had rather you would act in these matters as you shall from your own judgment, and the advise of those you can rely on, think best than refer things to me as the time which it takes to write & obtain an answer may, and often will, disconcert a good Scheme.
If the Flour was not in danger of Spoiling, I should think the keeping of it longer might be no disadvantage as it may, probably, be more Saleable sometime hence & can be Ship’d in greater safety in the course of the Winter than Now—But apropos! is there not an Imbargo upon Provisions of all kinds? It runs in my head that there is; if so how can you Ship Flour? Upon the whole, I again repeat, do as you please with respect to the purchasing of a fifth of Harpers Vessel as also in the disposition of the Flour and Corn—as well as other things—The first part of the Summer has been very dry at this place but for the last Fortnight we have had scarce any thing but Rain.
I wish most ardently you could get the North end of the House covered in this fall, if you should be obliged to send all over Virginia, Maryland, & Pensylvania for Nails to do it with. Unless this is done it will throw every thing exceedingly backward—retard the design of Planting Trees as mentioned in my last, & perhaps be the means of spoiling another Frame; besides keeping the House in a disagreeable littered Situation. It is equally my Wish to have the Chimneys run up—In short I would wish to have the whole closed in [(]if you were even to hire many Workmen of different kinds to accomplish it).
The Enemy on Wednesday night, and thursday last, landed a pretty considerable part of their Force on long Island; at a place called Graves end bay about Ten Miles from our Works on the Island; and Marched through the Flat & level Land, which is quite free of Wood, till they (or part of them) got within abt three Miles of our Lines, where they are now Incampd; A Wood & broken ground lying between Us. What there real design is I know not; whether they think our Works round this City are too strong, and have a Mind to bend their whole force that way—or whether it is intended as a feint—or is to form part of their Attack, we cannot as yet tell—however I have strengthend the Post as much as I can, to prevent a Surprize, and have lined the Wood between them and Us, from whence some Skirmishes have ensued and lives lost on both sides. A few days more

I should think will bring matters to an Issue one way or other or else the Season for Action will leave them as we [are] verging close upon September.
I am not at all surprized that our Numbers should be so much magnified with you, when in the very Neighbourhood they are thought to be double what they really are—but this you may be assured of, that our numbers are a good deal short of those of the Enemy, who have this further great advantage of us that by knowing their own points of Attack, they can regulate matters accordingly, where as we are obliged, as far as we are able, to be prepared at all points. Our Officers and Men (such as are fit for duty) seem to be in good Spirits, but we are exceedingly Sickly, more so than the Army has been at any one time since I have Commanded it. I have no doubt however, at least I am flattered into a belief, that Victory, if unfortunately it should decide in favour of the Enemy will not be purchased at a very easy rate.
I, in behalf of the Noble cause we are Ingaged in, and myself, thank with a grateful Heart all those who supplicate the throne of grace for success to the one & preservation of the other. That being from whom nothing can be hid will, I doubt not, listen to our Prayers, and protect our Cause and the supporters of it, as far as we merit his favour and Assistance. If I did not think our struggle just, I am sure it would meet with no assistance from me—and sure I am that no pecuniary Satisfaction upon Earth can compensate the loss of all my domestick happiness and requite me for the load of business which constantly presses upon and deprives me of every enjoyment.
Remember me kindly to all friends, & to Milly Posey, and be assured that I am sincerely and truly Dr Sir Yr Most Affecte

Go: Washington

